COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:             James Fontenot and Jan Fontenot v. Jeffery Gibson

Appellate case number:           01-12-00747-CV

Date motion filed:               October 23, 2012

Type of Motion:                  Objection to Mediation

Party filing motion:             Appellee

Trial court case number: 998611

Trial court:                     Co Civil Ct at Law No 3 of Harris County

      It is ORDERED that Appellee’s objection to mediation 1s granted. We withdraw
our Mediation Order dated October 19, 2012.

Judge’s signature:            /s/Jane Bland
                       [] Acting individually


Date     October 25, 2012




        Absent emergency or a statement that the motion ~s unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APe. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. App. P. 10.4(a).